DETAILED ACTION
1.    This is a Non-Final Office Action Correspondence in response to amendments/arguments for U.S. Application No. 15/715035 filed on September 09, 2021.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on November 05, 2020 has been entered.

Response to Arguments
3.	Applicant’s arguments have been considered but are not persuasive. 

	On Pg. 10-11 in regards to 35 U.S.C. 103, relating to claim 1, Applicant argues the amended limitations. 

	The Examiner replies that a new reference is presented below to teach the amended limitations.



Claim Rejections - 35 U.S.C. §101 
 
4.	35 U.S.C. §101 reads as follows: 
 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
 
101 SUMMARY ANALYSIS: 
 
Claims 1, 9 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a sort of a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can access a two datasets ensure they come from replicable sources and adjusting the scores assigned to the datasets based upon the data.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 

Yes. Independent claim 1 recites a method, independent claim 9 recites a non-transitory computer and independent claim 15 recite a device. 
 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for access a two datasets ensure they come from replicable sources and adjusting the scores assigned to the datasets based upon the data, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can identify two set of data and identify values associated with the quality of the datasets. A human can compare the two datasets to determine an inconsistency between the datasets, access rules associated with the data sets and adjusting the values of the datasets based on the rules.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 1, 9 and 15 recites the additional elements of a processor, memory, “…presenting the information” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant 
Furthermore, the claim recites the additional elements of “accessing a first dataset that is associated with an event, wherein the first dataset is comprised of a first plurality of values, and each value of the first plurality of values is associated with a respective confidence value that indicates a respective accuracy by which the value was gathered by the first computing device”, “wherein the second dataset is comprised of a second plurality of values, and each value of the second plurality of values is associated with a respective confidence value that indicates a respective accuracy by which the value was gathered by the second computing device”, “receiving a request to present information associated with the event; in response to identifying (1) that the second dataset complements the first dataset relative to the event, and (2) that at least one inconsistency exists between first and second plurality of values: accessing a set of rules associated with the first and second datasets, wherein the set of rules includes at least two rules”, “adjusting one or more of the first and second datasets based on the modified set of rules, and the confidence values associated with the first plurality of values and the second plurality of values; and presenting the information associated with the event, wherein the information is associated with resolved data, and the resolved data is formed based on the respective data of the first and second datasets that was adjusted” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor 
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 


 
101 SUMMARY ANALYSIS: 
 
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a sort of a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can access a two datasets ensure they come from replicable sources and adjusting the scores assigned to the datasets based upon the data.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 2 recites a method.
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for access a two datasets ensure they come from replicable sources and adjusting the scores assigned to the datasets based upon the data, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can identify two set of data and identify values associated with the quality of the datasets. A human can compare the two datasets to determine an inconsistency between the datasets, access rules associated with the data sets and adjusting the values of the datasets based on the rules.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 2 recites the additional elements of a processor, memory, “…presenting the information” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 

Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the data gathering recitations to identify an accurate dataset are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 





101 SUMMARY ANALYSIS: 
 
CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can access a two datasets ensure they come from replicable sources and adjusting the scores assigned to the datasets based upon the data.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 3 recites a method.
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for access a two datasets ensure they come from replicable sources and adjusting the scores assigned to the datasets based upon the data, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 

 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 3 recites the additional elements of a processor, memory, “…presenting the information” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “wherein the first computing device receives the second dataset from a storage device that is accessible to the first and second computing devices” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the data gathering recitations to identify an accurate dataset are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 



101 SUMMARY ANALYSIS: 
 
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a sort of a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can access a two datasets ensure they come from replicable sources and adjusting the scores assigned to the datasets based upon the data.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 

 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 4 recites a method.
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for access a two datasets ensure they come from replicable sources and adjusting the scores assigned to the datasets based upon the data, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can identify two set of data and identify values associated with the quality of the datasets. A human can compare the two datasets to determine an inconsistency between the datasets, access rules associated with the data sets and adjusting the values of the datasets based on the rules.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  

Furthermore, the claim recites the additional elements of “wherein the first dataset is associated with a device identifier that indicates that the first dataset was generated by the first computing device, and the second dataset is associated with another device identifier that indicates that the second dataset was generated by the second computing device” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the data gathering recitations to identify an accurate dataset are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 




101 SUMMARY ANALYSIS: 
 
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a sort of a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can access a two datasets ensure they come from replicable sources and adjusting the scores assigned to the datasets based upon the data.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 5 recites a method.
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for access a two datasets ensure they come from replicable sources and adjusting the scores assigned to the datasets based upon the data, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can identify two set of data and identify values associated with the quality of the datasets. A human can compare the two datasets to determine an inconsistency between the datasets, access rules associated with the data sets and adjusting the values of the datasets based on the rules.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 5 recites the additional elements of a processor, memory, “…presenting the information” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “wherein the first dataset is stored at a first database, and the method further comprises: storing the second dataset at a second database that is different than the first database, wherein each of the first database and the second database include an application programming interface that 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the data gathering recitations to identify an accurate dataset are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 




101 SUMMARY ANALYSIS: 
 
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a sort of a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can access a two datasets ensure they come from replicable sources and adjusting the scores assigned to the datasets based upon the data.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 6 recites a method.
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for access a two datasets ensure they come from replicable sources and adjusting the scores assigned to the datasets based upon the data, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can identify two set of data and identify values associated with the quality of the datasets. A human can compare the two datasets to determine an inconsistency between the datasets, access rules associated with the data sets and adjusting the values of the datasets based on the rules.  
 

 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 6 recites the additional elements of a processor, memory, “…presenting the information” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “receiving an approval to grant the different computing device access to the first dataset; determining whether a specific subset of the first dataset that is accessible to the different granting the different computing device access to the specific subset of the first dataset, and preventing any other subsets of the first dataset from being accessible to the different computing device” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the data gathering recitations to identify an accurate dataset are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 



101 SUMMARY ANALYSIS: 
 
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a sort of a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can access a two datasets ensure they come from replicable sources and adjusting the scores assigned to the datasets based upon the data.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 7 recites a method.
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for access a two datasets ensure they come from replicable sources and adjusting the scores assigned to the datasets based upon the data, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can identify two set of data and identify values associated with the quality of the datasets. A human can compare the two datasets to determine an inconsistency between the datasets, access rules associated with the data sets and adjusting the values of the datasets based on the rules.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 7 recites the additional elements of a processor, memory, “…presenting the information” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a 
Furthermore, the claim recites the additional elements of “wherein, in response to receiving a modification request to alter the second dataset, the method further comprises: determining whether the second dataset was generated by the first computing device; and in response to determining that the second dataset was not generated by the first computing device: preventing the second dataset from being altered” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the data gathering recitations to identify an accurate dataset are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 




101 SUMMARY ANALYSIS: 
 
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a sort of a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can access a two datasets ensure they come from replicable sources and adjusting the scores assigned to the datasets based upon the data.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 8 recites a method.
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for access a two datasets ensure they come from replicable sources and adjusting the scores assigned to the datasets based upon the data, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can identify two set of data and identify values associated with the quality of the datasets. A human can compare the two datasets to determine an inconsistency between the datasets, access rules associated with the data sets and adjusting the values of the datasets based on the rules.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 7 recites the additional elements of a processor, memory, “…presenting the information” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “wherein adjusting one or more of the first and second datasets  is further based on weights are that  are derived from the confidence values” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 

No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the data gathering recitations to identify an accurate dataset are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 





101 SUMMARY ANALYSIS: 
 
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a sort of a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can access a two datasets ensure they come from replicable sources and adjusting the scores assigned to the datasets based upon the data.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 

The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 10 recites a non-transitory computer. 

 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for access a two datasets ensure they come from replicable sources and adjusting the scores assigned to the datasets based upon the data, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can identify two set of data and identify values associated with the quality of the datasets. A human can compare the two datasets to determine an inconsistency between the datasets, access rules associated with the data sets and adjusting the values of the datasets based on the rules.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are 
The claim(s) 10 recites the additional elements of a processor, memory, “…presenting the information” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “wherein adjusting one or more of the first and second datasets is further based on weights are that are derived from the confidence values” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the data gathering recitations to identify an accurate dataset are well-understood, routine and conventional.  
 





101 SUMMARY ANALYSIS: 
 
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a sort of a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can access a two datasets ensure they come from replicable sources and adjusting the scores assigned to the datasets based upon the data.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 11 recites a non-transitory computer. 

 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 

Yes. The claim(s) recite(s) system for access a two datasets ensure they come from replicable sources and adjusting the scores assigned to the datasets based upon the data, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can identify two set of data and identify values associated with the quality of the datasets. A human can compare the two datasets to determine an inconsistency between the datasets, access rules associated with the data sets and adjusting the values of the datasets based on the rules.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 11 recites the additional elements of a processor, memory, “…presenting the information” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “wherein the first computing device receives the second dataset from a storage device that is accessible to the first and second computing devices” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 

 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the data gathering recitations to identify an accurate dataset are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 




101 SUMMARY ANALYSIS: 
 
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a sort of a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can access a two datasets ensure they come from replicable sources and adjusting the scores assigned to the datasets based upon the data.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 12 recites a non-transitory computer. 

 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for access a two datasets ensure they come from replicable sources and adjusting the scores assigned to the datasets based upon the data, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can identify two set of data and identify values associated with the quality of the datasets. A human can compare the two datasets to determine an inconsistency between the datasets, access rules associated with the data sets and adjusting the values of the datasets based on the rules.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 

No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 12 recites the additional elements of a processor, memory, “…presenting the information” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “wherein the first dataset is associated with a device identifier that indicates that the first dataset was generated by the first computing device, and the second dataset is associated with another device identifier that indicates that the second dataset was generated by the second computing device” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 




101 SUMMARY ANALYSIS: 
 
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a sort of a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can access a two datasets ensure they come from replicable sources and adjusting the scores assigned to the datasets based upon the data.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 13 recites a non-transitory computer. 

 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for access a two datasets ensure they come from replicable sources and adjusting the scores assigned to the datasets based upon the data, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can identify two set of data and identify values associated with the quality of the datasets. A human can compare the two datasets to determine an inconsistency between the datasets, access rules associated with the data sets and adjusting the values of the datasets based on the rules.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 13 recites the additional elements of a processor, memory, “…presenting the information” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 

Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the data gathering recitations to identify an accurate dataset are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 






101 SUMMARY ANALYSIS: 
 
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a sort of a dataset, which is a mental process. All of the limitations of the CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can access a two datasets ensure they come from replicable sources and adjusting the scores assigned to the datasets based upon the data.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 14 recites a non-transitory computer. 

 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for access a two datasets ensure they come from replicable sources and adjusting the scores assigned to the datasets based upon the data, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can identify two set of data and identify values associated with the quality of the datasets. A human can compare the two datasets to determine an 
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 14 recites the additional elements of a processor, memory, “…presenting the information” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “wherein the steps further include, in response to receiving, from a different computing device, a second request to access the first dataset: receiving an approval to grant the different computing device access to the first dataset; determining whether a specific subset of the first dataset that is accessible to the different computing device is restricted; and in response to determining that the specific subset is restricted: granting the different computing device access to the specific subset of the first dataset, and preventing any other subsets of the first dataset from being accessible to the different computing device” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 

No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the data gathering recitations to identify an accurate dataset are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 






101 SUMMARY ANALYSIS: 
 
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a sort of a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can access a two datasets ensure they come from replicable sources and adjusting the scores assigned to the datasets based upon the data.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 16 recites a device. 

 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for access a two datasets ensure they come from replicable sources and adjusting the scores assigned to the datasets based upon the data, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can identify two set of data and identify values associated with the quality of the datasets. A human can compare the two datasets to determine an inconsistency between the datasets, access rules associated with the data sets and adjusting the values of the datasets based on the rules.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are 
The claim(s) 16 recites the additional elements of a processor, memory, “…presenting the information” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “wherein the at least one processor further causes the first computing device to, in response to determining that there is no inconsistency between respective data of the first and second sets datasets: present the data associated with the event, wherein the data includes at least the first and second datasets” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the data gathering recitations to identify an accurate dataset are well-understood, routine and conventional.  

The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 




101 SUMMARY ANALYSIS: 
 
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a sort of a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can access a two datasets ensure they come from replicable sources and adjusting the scores assigned to the datasets based upon the data.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 17 recites a device. 

 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for access a two datasets ensure they come from replicable sources and adjusting the scores assigned to the datasets based upon the data, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can identify two set of data and identify values associated with the quality of the datasets. A human can compare the two datasets to determine an inconsistency between the datasets, access rules associated with the data sets and adjusting the values of the datasets based on the rules.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 17 recites the additional elements of a processor, memory, “…presenting the information” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “wherein the first computing device receives the second dataset from a storage device that is accessible to the first and second computing devices” are merely insignificant extra-solution activities 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the data gathering recitations to identify an accurate dataset are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 






101 SUMMARY ANALYSIS: 
 
Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a sort of a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can access a two datasets ensure they come from replicable sources and adjusting the scores assigned to the datasets based upon the data.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 18 recites a device. 

 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for access a two datasets ensure they come from replicable sources and adjusting the scores assigned to the datasets based upon the data, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can identify two set of data and identify values associated with the quality of the datasets. A human can compare the two datasets to determine an inconsistency between the datasets, access rules associated with the data sets and adjusting the values of the datasets based on the rules.  

Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 18 recites the additional elements of a processor, memory, “…presenting the information” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “wherein the first dataset is associated with a device identifier that indicates that the first dataset was generated by the first computing device, and the second dataset is associated with another device identifier that indicates that the second dataset was generated by the second computing device” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the data gathering recitations to identify an accurate dataset are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 




101 SUMMARY ANALYSIS: 
 
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a sort of a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can access a two datasets ensure they come from replicable sources and adjusting the scores assigned to the datasets based upon the data.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 

 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 19 recites a device. 

 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for access a two datasets ensure they come from replicable sources and adjusting the scores assigned to the datasets based upon the data, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can identify two set of data and identify values associated with the quality of the datasets. A human can compare the two datasets to determine an inconsistency between the datasets, access rules associated with the data sets and adjusting the values of the datasets based on the rules.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  

Furthermore, the claim recites the additional elements of “wherein the first dataset is stored at a first database, and the at least one processor further causes the first computing device to: store the second dataset at a second database that is different than the first database, wherein each of the first database and the second database include an application programming interface that controls access to the first and second datasets, respectively” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the data gathering recitations to identify an accurate dataset are well-understood, routine and conventional.  
 




101 SUMMARY ANALYSIS: 
 
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a sort of a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can access a two datasets ensure they come from replicable sources and adjusting the scores assigned to the datasets based upon the data.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 20 recites a device. 

 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for access a two datasets ensure they come from replicable sources and adjusting the scores assigned to the datasets based upon the data, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can identify two set of data and identify values associated with the quality of the datasets. A human can compare the two datasets to determine an inconsistency between the datasets, access rules associated with the data sets and adjusting the values of the datasets based on the rules.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 20 recites the additional elements of a processor, memory, “…presenting the information” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “wherein the at least one processor further causes the first computing device to, in response to receiving, from a different computing device, a second request to access the first dataset: receive an approval to grant the different computing device access to the first dataset; determine 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the data gathering recitations to identify an accurate dataset are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 



Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):





6.	Claims 1, 9 and 15 recites the limitation "modified set of rules ".  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-5, 7, 9-12 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gebben et al. U.S. Patent Application Publication No. 2009/0243921 (herein as ‘Gebben’) and further in view of Tolvanen et al. U.S. Patent Application Publication No. 2015/0199744 (herein as ‘Tolvanen’) and Park et al. U.S Patent No. 10,248,508 (herein as ‘Park’).


As to claim 1 Gebben teaches a method for resolving inconsistencies in synchronized data among multiple computing devices, the method comprising, at a first computing device (Par. 34, 36, 39 and 53, Fig.1 Gebben discloses providing one or more survey devices, wherein a first device has a first set of one or more files that 
Gebben does not teach but Tolvanen teaches accessing a first dataset that is associated with an event, wherein the first dataset is comprised of a first plurality of values, and each value of the first plurality of values is associated with a respective confidence value that indicates a respective accuracy by which the value was gathered by the first computing device (Par. 0145-0147 Tolvanen discloses data records at the data source level and data records at the data field level are each assigned a confidence score);
wherein the second dataset is comprised of a second plurality of values, and each value of the second plurality of values is associated with a respective confidence value that indicates a respective accuracy by which the value was gathered by the second computing device (Par. 0145-0147 Tolvanen discloses data records at the data source level and data records at the data field level are each assigned a confidence score);
Gebben and Tolvanen are analogous art because they are in the same field of endeavor, conflict resolution. It would have been obvious to one of ordinary skill in the art, at the time of filing, to maintain consistent data of Gebben to include the resolving data of unknown quality of Tolvanen, to match correct data with request. The suggestion/motivation to combine is that it would be obvious to try in order to make it easier to connect users with the correct information (Par. 0006-0007 Tolvanen).
Gebben teaches receiving, from a second computing device, a second dataset that is associated with the event (Par. 34, 36, 39 and 53, Fig.1 Gebben  a user of an office application might provide input through a user interface of the office application which is configured to extract the respective data needed by each device from a database and store that data in a file system that is accessible by the office application. The office application is seen as the second device. The data needed by the application is seen as the event);
receiving a request to present information associated with the event (Par. 0055 Gebben discloses displaying information in response to a change to the dataset);
Gebben does not teach but Park teaches in response to identifying (1) that the second dataset complements the first dataset relative to the event, (Col. 12 Lines 45-55 Park discloses two set of data from two tables. The tables data are compared to ensure the tables are equivalent);
and (2) that at least one inconsistency exists between of the first and second  plurality of values (Col. 12 Lines 65-67 and Col. 13 Lines 1-11 Park discloses differences are identified between the two portions of data from two data tables);
accessing a set of rules associated with the first and second datasets (Col. 3 Lines 30-36 Park discloses comparing data between two different tables in order to determine the data is accurate. Col. 13 Lines 16-25 Park discloses manually correcting data that is identified as inaccurate); 
wherein the set of rules includes at least two rules, (Col. 10 Lines 43-56 Park discloses identifying inaccurate data using rules.  The rules has priority such as when one rule for 70% fail rate is executed the 30% assertion rule may not be implemented). 
Gebben and Park are analogous art because they are in the same field of endeavor, conflict resolution. It would have been obvious to one of ordinary skill in the art, at the time of filing, to maintain consistent data of Gebben to include the conflict resolution of Park, to allow conflicts to be resolved based on rules defined in the data itself. The suggestion/motivation to combine is that it would be obvious to try in order to make it easier to validate data in complex scenarios with large and diverse data set requirements (Col. 1 Lines 15-20 Park).
Tolvanen teaches and adjusting the first and second datasets based on the modified set of rules and the confidence values associated with the first plurality of values and the second plurality of values (Par. 0145-0147 Tolvanen discloses data records at the data source level and data records at the data field level are each assigned a confidence score. Two data sources are associated with a cluster.  The first data source has a score and the second data source has a score. The cluster relative weight is determined based upon the combination of the scores. Par. 0149 Tolvanen discloses the dynamic confidence values may be modified based on feedback);
Park teaches presenting the information associated with the event, wherein the information is associated with resolved data and the resolved data is formed based on the respective data of the first and second datasets that was adjusted (Col. 13 Lines 30-37 Park discloses storing the search results in response to a query and allowing the user to access and retrieve the search results).

As to claim 2 Gebben in combination with Park and Tolvanen teaches each and every limitation of claim 1.
In addition Gebben teaches further comprising in response to determining that there is no inconsistency between respective data, of the first and second sets datasets presenting the data associated with the event, wherein the data includes at least the first and second datasets (Par. 0063 Gebben discloses the system may be configured to disregard different data subsets that may be on various devices, and only to compare those subsets that are supposed to be consistent with each other).

As to claim 3 Gebben in combination with Park and Tolvanen teaches each and every limitation of claim 1.
In addition Gebben teaches wherein the first computing device receives the second dataset from a storage device that is accessible to the first and second computing devices (Par. 0041 and Fig.1 Gebben discloses data    is synchronized    by    establishing    communication between a    device    and the file system, wherein once communication has been established, one or more files from the appropriate set of local files are transferred to a device, where they are stored as corresponding device files, or vice-versa).

As to claim 4 Gebben in combination with Park and Tolvanen teaches each and every limitation of claim 1.
 wherein the first dataset is associated with a device identifier that indicates that the first dataset was generated by the first computing device, and the second dataset is associated with another device identifier that indicates that the second dataset was generated by the second computing device (Par. 0036 and Fig.1 Gebben discloses the first device has a    first set of    one    or    more files that comprise   the data needed/collected by that device, while the second device has a second set of one or more files that comprise the data needed/collected by that device, and the third device has a third set of one or more files).


As to claim 5 Gebben in combination with Park and Tolvanen teaches each and every limitation of claim 1.
In addition Gebben teaches wherein the first dataset is stored at a first database, and the method further comprises: 
storing the second dataset at a second database that is different than the first database, wherein each of the first database and the second database include an application programming interface that controls access to the first and second dataset respectively (Par. 0040 and Fig.1 Gebben discloses the file system is configured with a directory' structure that establishes a separate directory' for each set of files. And the feature of D2 considering that one or more databases within the database server comprise a plurality of data files).



In addition Gebben teaches wherein, in response to receiving a modification request to alter the second dataset, the method further comprises: determining whether the second dataset was generated by the first computing device; and in response to determining that the second dataset was not generated by the first computing device: preventing the second dataset from being altered (Par. 0066 Gebben discloses receiving a request for a modification to a dataset. The stored data is seen as the second set of data. The data set is received to modify the data and when there are inconsistencies located the system removes the received dataset, which prevents the stored dataset from being modified).


As to claim 9 Gebben teaches at least one non-transitory computer readable storage medium configured to store instructions that, in response to being executed by at least one processor included in a first computing device that stores a first dataset that is associated with an event (Par. 34, 36, 39 and 53, Fig.1 Gebben discloses providing one or more survey devices, wherein a first device has a first set of one or more files that comprise the data needed/collected by that device); 
Gebben does not teach but Tolvanen teaches cause the first computing device to: carry out steps that include: accessing a first dataset that is associated with an event, wherein the first dataset is comprised of a first plurality of values, and each value of the first plurality of values is associated with a respective confidence value that indicates a respective accuracy by which the value was gathered by the first computing device (Par. 0145-0147 Tolvanen discloses data records at the data source level and data records at the data field level are each assigned a confidence score);
receiving, from a second computing device, a second dataset that is associated with the event; (Par. 34, 36, 39 and 53, Fig.1 Gebben discloses providing one or more survey devices, wherein a first device has a first set of one or more files that comprise the data needed/collected by that device, while a second device has a second set of one or more files that comprise the data needed/collected by that device, and a third device has a third set of one or more files, wherein a user of an office application might provide input through a user interface of the office application which is configured to extract the respective data needed by each device from a database and store that data in a file system that is accessible by the office application. The office application is seen as the second device. The data needed by the application is seen as the event);
Tolvanen teaches wherein the second dataset is comprised of a second plurality of values, and each value of the second plurality of values is associated with a respective confidence value that indicates a respective accuracy by which the value was gathered by the second computing device (Par. 0145-0147 Tolvanen discloses data records at the data source level and data records at the data field level are each assigned a confidence score);
Gebben and Tolvanen are analogous art because they are in the same field of endeavor, conflict resolution. It would have been obvious to one of ordinary skill in the art, at the time of filing, to maintain consistent data of Gebben to include the resolving data of unknown quality of Tolvanen, to match correct data with request. The 
Gebben teaches receiving a request to present information associated with the event (Par. 0055 Gebben discloses displaying information in response to a change to the dataset);
Gebben does not teach but Park teaches in response to identifying (1) that the second dataset complements the first dataset relative to the event (Col. 12 Lines 45-55 Park discloses two set of data from two tables. The tables data are compared to ensure the tables are equivalent); 
and (2) that at least one inconsistency exists between the first and second plurality of values (Col. 12 Lines 65-67 and Col. 13 Lines 1-11 Park discloses differences are identified between the two portions of data from two data tables);
accessing a set of rules associated with the first and second datasets (Col. 3 Lines 30-36 Park discloses comparing data between two different tables in order to determine the data is accurate. Col. 13 Lines 16-25 Park discloses manually correcting data that is identified as inaccurate);
wherein the set of rules includes at least two rules (Col. 10 Lines 43-56 Park discloses identifying inaccurate data using rules.  The rules has priority such as when one rule for 70% fail rate is executed the 30% assertion rule may not be implemented). 
Gebben and Park are analogous art because they are in the same field of endeavor, conflict resolution. It would have been obvious to one of ordinary skill in the art, at the time of filing, to maintain consistent data of Gebben to include the conflict resolution of Park, to allow conflicts to be resolved based on rules defined in the data itself. The 
Tolvanen teaches and adjusting one or more of the first and second datasets based on the modified set of rules, and the confidence values associated with the first plurality of values and the second plurality of values (Par. 0145-0147 Tolvanen discloses data records at the data source level and data records at the data field level are each assigned a confidence score. Two data sources are associated with a cluster.  The first data source has a score and the second data source has a score. The cluster relative weight is determined based upon the combination of the scores. Par. 0149 Tolvanen discloses the dynamic confidence values may be modified based on feedback);
Park teaches and presenting the information associated with the event, wherein information is associated with the resolved data and the information is associated with resolved data and the resolved data is formed based on the respective data of the first and second datasets that was adjusted (Col. 13 Lines 30-37 Park discloses storing the search results in response to a query and allowing the user to access and retrieve the search results).

As to claim 10 Gebben in combination with Tolvanen and Park teaches each and every limitation of claim 9.
In addition Gebben teaches wherein, the steps further include, in response to determining that there is no inconsistency between respective data, of the first and second sets datasets presenting the data associated with the event wherein the data includes at least the first and second datasets (Par. 0063 Gebben discloses the system may be configured to disregard different data subsets that may be on various devices, and only to compare those subsets that are supposed to be consistent with each other).

As to claim 11 Gebben in combination with Goldschmidt and Park teaches each and every limitation of claim 9.
In addition Gebben teaches wherein the first computing device, receive the second dataset from a storage device that is accessible to the first and the second computing devices (Par. 0036 and Fig.1 Gebben discloses the first device has a    first set of    one    or    more files that comprise   the data needed/collected by that device, while the second device has a second set of one or more files that comprise the data needed/collected by that device, and the third device has a third set of one or more files).

As to claim 12 Gebben in combination with Goldschmidt and Park teaches each and every limitation of claim 9.
In addition Gebben teaches wherein the first dataset is associated with a device identifier that indicates that the first dataset was generated by the first computing device and the second dataset is associated with another device identifier that indicates that the second dataset was generated by the second computing device (Par. 0040 and Fig.1 Gebben discloses the file system is configured with a directory' structure that establishes a separate directory' for each set of files. And 


As to claim 15 Gebben teaches a first computing device configured to resolve inconsistencies in synchronized data among multiple computing devices, wherein the first computing device stores a first dataset that is associated with an event (Par. 34, 36, 39 and 53, Fig.1 Gebben discloses providing one or more survey devices, wherein a first device has a first set of one or more files that comprise the data needed/collected by that device. The event is collecting data for that device) 
and the first device comprises: 
At least one processor (Par. 0012 Gebben discloses a processor); 
And at least one memory storing instructions that, when executed by the at least one processor, cause the first computing device to: (Par. 0076 Gebben discloses a memory);
Gebben does not teach but Tolvanen teaches access a first dataset that is associated with an event, wherein the first dataset is comprised of a first plurality of values, and each value of the first plurality of values is associated with a respective confidence value that indicates a respective accuracy by which the value was gathered by the first computing device (Par. 0145-0147 Tolvanen discloses data records at the data source level and data records at the data field level are each assigned a confidence score);
Receiving, from a second computing device, a second dataset that is associated with the event (Par. 34, 36, 39 and 53, Fig.1 Gebben discloses providing one or more survey devices, wherein a first device has a first set of one or more files that comprise the data needed/collected by that device, while a second device has a second set of one or more files that comprise the data needed/collected by that device, and a third device has a third set of one or more files, wherein a user of an office application might provide input through a user interface of the office application which is configured to extract the respective data needed by each device from a database and store that data in a file system that is accessible by the office application. The office application is seen as the second device. The data needed by the application is seen as the event);
Tolvanen teaches wherein the second dataset is comprised of a second plurality of values, and each value of the second plurality of values is associated with a respective confidence value that indicates a respective accuracy by which the value was gathered by the second computing device (Par. 0145-0147 Tolvanen discloses data records at the data source level and data records at the data field level are each assigned a confidence score);
Gebben and Tolvanen are analogous art because they are in the same field of endeavor, conflict resolution. It would have been obvious to one of ordinary skill in the art, at the time of filing, to maintain consistent data of Gebben to include the resolving data of unknown quality of Tolvanen, to match correct data with request. The suggestion/motivation to combine is that it would be obvious to try in order to make it easier to connect users with the correct information (Par. 0006-0007 Tolvanen).
eceive a request to present information associated with the event (Par. 0055 Gebben discloses displaying information in response to a change to the dataset);
Gebben does not teach but Park teaches  in response to identifying (1) that the stored dataset complements the first dataset relative to the event Col. 12 Lines 45-55 Park discloses two set of data from two tables. The tables data are compared to ensure the tables are equivalent);
and (2) that at least one inconsistency exists between the first and second plurality of values (Col. 12 Lines 65-67 and Col. 13 Lines 1-11 Park discloses differences are identified between the two portions of data from two data tables);
access a set of rules associated with the first and second datasets (Col. 3 Lines 30-36 Park discloses comparing data between two different tables in order to determine the data is accurate. Col. 13 Lines 16-25 Park discloses manually correcting data that is identified as inaccurate);
wherein the set of rules includes at least two rules (Col. 10 Lines 43-56 Park discloses identifying inaccurate data using rules.  The rules has priority such as when one rule for 70% fail rate is executed the 30% assertion rule may not be implemented). 
Gebben and Park are analogous art because they are in the same field of endeavor, conflict resolution. It would have been obvious to one of ordinary skill in the art, at the time of filing, to maintain consistent data of Gebben to include the conflict resolution of Park, to allow conflicts to be resolved based on rules defined in the data itself. The suggestion/motivation to combine is that it would be obvious to try in order to make it 
Gebben in combination with Park does not teach but Tolvanen teaches and adjusting one or more of the first and second datasets based on the modified set of rules, and the confidence values associated with the first plurality of values and the second plurality of values (Par. 0145-0147 Tolvanen discloses data records at the data source level and data records at the data field level are each assigned a confidence score. Two data sources are associated with a cluster.  The first data source has a score and the second data source has a score. The cluster relative weight is determined based upon the combination of the scores. Par. 0149 Tolvanen discloses the dynamic confidence values may be modified based on feedback);
Park teaches present the information associated with the event, wherein the information is associated with resolved data, and the resolved data is formed based on the respective data of the first and second datasets that was adjusted (Col. 13 Lines 30-37 Park discloses storing the search results in response to a query and allowing the user to access and retrieve the search results).

As to claim 16 Gebben in combination with Tolvanen and Park teaches each and every limitation of claim 15.
In addition Gebben teaches wherein the at least one processor further causes the first computing device to, in response to determining that there is no inconsistency between respective data of the first and second sets datasets, present the data associated with the event, wherein the data includes at least the first and second datasets (Par. 0037 Gebben discloses device files that are particular to a specific device associated with a user. The different device files are seen the first and second database).

As to claim 17 Gebben in combination with Tolvanen and Park teaches each and every limitation of claim 15.
In addition Gebben teaches wherein the first computing device receives the second dataset from storage device that is accessible to the first and second computing devices (Par. 0094 Gebben discloses storing the data in databases).

As to claim 18 Gebben in combination with Tolvanen and Park teaches each and every limitation of claim 15.
In addition Gebben teaches wherein the first dataset is associated with a device identifier that indicates that the first dataset was generated by the first computing device and the database second dataset is associated with another device identifier that indicates that the second dataset was generated by the second computing device (Par. 0037 Gebben discloses device files that are particular to a specific device associated with a user. The different device files are seen the first and second database).


9.	Claims 6, 8, 13, 14, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gebben et al. U.S. Patent Application Publication No. 2009/0243921 .


As to claim 6 Gebben in combination with Park and Goldschmidt teaches each and every limitation of claim 5.
In addition Gebben teaches wherein, in response to receiving, from a different computing device, a second request to access the first dataset, the method further comprises: receiving an approval to grant the different computing device access to the first dataset; determining whether a specific subset of the first dataset that is accessible to the different computing device is restricted; and in response to determining that the specific subset is restricted: granting the different computing device access to the specific subset of the first dataset (Par. 0040 and Fig. 1 Gebben discloses that a file system is configured with a directory structure that establishes a separate directory' for each set of files, wherein each device will have a set of local files that correspond to device files needed by that device, and wherein specifically, the file system will store a first set of local files that correspond to a first set of device files on a first device, and so on and the feature of D2 considering that one or more databases within the database server comprise a plurality of data files, wherein an application may only access selected file groups or files);
preventing any other subsets of the first dataset from being accessible to the different computing device (Par. 0046 Oliver discloses the conflict resolution policy resolves the conflicting data by choosing to select the last written value for each data field. Choosing the last written value prevents the other data fields of the dataset from being accessed).
Gebben and Oliver are analogous art because they are in the same field of endeavor, conflict resolution. It would have been obvious to one of ordinary skill in the art, at the time of filing, to maintain consistent data of Gebben to include the conflict resolution of Oliver, to allow conflicts to be resolved based on rules defined in the data itself. The suggestion/motivation to combine is that it would be obvious to try in order to prevent the need for separate code or rules to resolve the conflicts (Par. 0020 Oliver).



As to claim 8 Gebben in combination with Park and Goldschmidt teaches each and every limitation of claim 1.
Gebben in combination with Park and Goldschmidt does not teach but Oliver teaches wherein adjusting one or more of the first and second datasets is further based on weight are that are derived from the respective data confidence values (Par. 0046 Oliver discloses the conflict resolution policy resolves the conflicting data by choosing to select the last written value for each data field).



As to claim 13 Gebben in combination with Goldschmidt and Park teaches each and every limitation of claim 9.
Gebben in combination with Park and Goldschmidt does not teach but Oliver teaches wherein, the first dataset is stored at a first database, and the steps further include: storing the second dataset at a second database that is different than the first database, wherein each of the first; database and the second database includes an application programming interface that controls access to the first and second datasets, respectively (Par. 0042 Oliver discloses the user makes changes to the first schematized data and the changes conflict changes made to the schematized data on a second device.  The conflicting changes is seen as inconsistency exists between the first and second data sets.  The first schematized data is seen as the first dataset. The second schematized data is seen as the second data set).
Gebben and Oliver are analogous art because they are in the same field of endeavor, conflict resolution. It would have been obvious to one of ordinary skill in the art, at the time of filing, to maintain consistent data of Gebben to include the conflict resolution 


As to claim 14 Gebben in combination with Goldschmidt and Park teaches each and every limitation of claim 9.
Gebben in combination with Park and Goldschmidt does not teach but Oliver teaches wherein the steps further include, in response to receiving, from a different computing device a second request to access the first dataset: receiving an approval to grant the different computing device access to the first dataset determining whether a specific subset of the first dataset that is accessible to the different computing device is restricted  (Par. 0046 Oliver discloses the conflict resolution policy resolves the conflicting data by choosing to select the last written value for each data field. Only the last written value is accessible).
And in response to determining that the specific subset is restricted: Granting the different computing device access to the specific subset of the first dataset and preventing any other subsets of the first dataset from being accessible to the different computing device (Par. 0046 Oliver discloses the conflict resolution policy resolves the conflicting data by choosing to select the last written value for each data field. Choosing the last written value prevents the other data fields of the dataset from being accessed).




As to claim 19 Gebben in combination with Goldschmidt and Park teaches each and every limitation of claim 15.
In addition Gebben teaches wherein the first dataset is stored at a first database, and the at least one processor further causes the first computing device to (Par. 0066 Gebben discloses the system identifies inconsistent files and therefore replaces the files. The update does not occur which is seen as prevent the other data being accessible to the application);
Gebben in combination with Park and Goldschmidt does not teach but Oliver teaches store the second dataset at a second database that is different than the first database, wherein each of the first database and the second database include an application programming interface that controls access to the first and second datasets, respectively (Par. 0042 Oliver discloses the user makes changes to the first schematized data and the changes conflict changes made to the schematized data on a second device.  The conflicting changes is seen as inconsistency exists between the first 
Gebben and Oliver are analogous art because they are in the same field of endeavor, conflict resolution. It would have been obvious to one of ordinary skill in the art, at the time of filing, to maintain consistent data of Gebben to include the conflict resolution of Oliver, to allow conflicts to be resolved based on rules defined in the data itself. The suggestion/motivation to combine is that it would be obvious to try in order to prevent the need for separate code or rules to resolve the conflicts (Par. 0020 Oliver).


As to claim 20 Gebben in combination with Goldschmidt and Park teaches each and every limitation of claim 15.
In addition Gebben teaches wherein the application is established at the computing device or another computing device (Fig. 1 and Par. 0031 Gebben discloses the office application at the system device);
Gebben in combination with Park and Goldschmidt does not teach but Oliver teaches first computing device to, in response to receiving, from a different computing device, a second request to access the first dataset: receive an approval to grant the different computing device access to the first dataset; determine whether a specific subset of the first dataset that is accessible to the different computing device is restricted (Par. 0046 Oliver discloses the conflict resolution policy resolves the conflicting data by choosing to select the last written value for each data field. Only the last written value is accessible); 
and in response to determining that the specific subset is restricted: grant the different computing device access to the specific subset of the first dataset, and prevent any other subsets of the first dataset from being accessible to the different computing device (Par. 0046 Oliver discloses the conflict resolution policy resolves the conflicting data by choosing to select the last written value for each data field. Choosing the last written value prevents the other data fields of the dataset from being accessed).
Gebben and Oliver are analogous art because they are in the same field of endeavor, conflict resolution. It would have been obvious to one of ordinary skill in the art, at the time of filing, to maintain consistent data of Gebben to include the conflict resolution of Oliver, to allow conflicts to be resolved based on rules defined in the data itself. The suggestion/motivation to combine is that it would be obvious to try in order to prevent the need for separate code or rules to resolve the conflicts (Par. 0020 Oliver).


Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010.  The examiner can normally be reached on 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.M/  February 4, 2022Examiner, Art Unit 2159                     
/AMRESH SINGH/Primary Examiner, Art Unit 2159